                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 David P. Donovan,

                 Plaintiff,                          Civil Action No. 1:20-cv-1344

 v.

 Beth A. Wilkinson,

                 Defendant.



       MOTION TO FILE DEFENDANT’S OPPOSITION TO THE MOTION FOR
                 PRELIMINARY INJUNCTION UNDER SEAL

       Pursuant to Local Civil Rule 5(C), Defendant, by undersigned counsel, hereby moves to

file her Opposition to the Plaintiff’s Motion for Preliminary Injunction under seal.

       Defendant is filing this motion solely out of abundance of caution to comply with

Defendant’s obligations under Local Rule 5(C). The parties are presently litigating before

Magistrate Judge Davis the extent to which information in the parties’ pleadings will be subject to

sealing. Because that issue remained pending at the time of preparation of this filing, we file this

document entirely under seal so as not to inadvertently disclose information that Magistrate Davis

determines to merit sealing. Defendant’s position, however, remains that all or nearly all of the

information in her Opposition should be filed publicly, and plans to refile a public version of this

pleading once Magistrate Davis has resolved the relevant sealing issues.

       Pursuant to Local Civil Rule 5(C), Defendant provides the following non-confidential

description of the material that has been filed under seal: a memorandum of law opposing

Plaintiff’s request for preliminary injunctive relief.
Dated: November 20, 2020   Respectfully submitted,

                           Defendant


                           By: /s/ Thomas G. Connolly
                           Thomas G. Connolly (VA Bar No. 29164)
                           Thomas B. Mason (pro hac vice forthcoming)
                           Jared Paul Marx (VA Bar No. 91213)
                           HARRIS, WILTSHIRE & GRANNIS, LLP
                           1919 M Street NW, 8th Floor
                           Telephone: (202) 730-1300
                           Fax: (202) 730-1301
                           tconnolly@hwglaw.com
                           tmason@hwglaw.com
                           jmarx@hwglaw.com

                           Counsel for Defendant




                              2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true copy of the Notice of Filing a Motion to

Seal to be served by ECF on the following:


                                       Cathy A. Hinger
                                        Lela M. Ames
                             WOMBLE BOND DICKINSON LLP
                             1200 Nineteenth Street, NW, Suite 500
                                   Washington, D.C. 20036




Dated: November 16, 2020                             /s/ Thomas G. Connolly
                                                     Thomas G. Connolly




                                                 3
